DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Response to Amendment
Claims 1-5, 9-15, 17 and 19-20 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered in view of the IDS submitted on 6/27/2022 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 20130147836 A1), in view of Nigam et al. (US 20180232056 A1), and further in view of Robinson et al. (US 20200042157 A1).

Regarding Claim 11, Small discloses A second electronic device (ABS reciting “a see-through, mixed reality display device system”, Figs. 1A and 1B) comprising: 
a display; (Figs. 1A-1B showing display(s) 14.)
a communication module (¶51 reciting “the control circuitry 136 of the display device 2 communicates wirelessly via a wireless transceiver (see 137 in FIG. 2A) over a communication network 50 to one or more computer systems 12.” ¶158 reciting “ Device 800 may also contain communications connection(s) 812 such as one or more network interfaces and transceivers that allow the device to communicate with other devices. ”); and 
a processor configured to be operatively connected to the display and the communication module, (¶55 reciting “Control circuits 136 provide various electronics that support the other components of head mounted display device 2. In this example, the right temple 102r includes control circuitry 136 for the display device 2 which includes a processing unit 210, a memory 244 accessible to the processing unit 210 for storing processor readable instructions and data, a wireless interface 137 communicatively coupled to the processing unit 210, and a power supply 239 providing power for the components of the control circuitry 136 and the other components of the display 2 like the cameras 113, the microphone 110 and the sensor units discussed below. The processing unit 210 may comprise one or more processors including a central processing unit (CPU) and a graphics processing unit (GPU).”)
wherein the processor is configured to: ( FIG. 5 is a flowchart of an embodiment of a method for making static printed content dynamic with virtual data.)
receive a command and data related to an object, wherein the command is a selection of the object among a plurality of objects located in a real world within a field of view of the second electronic device; (¶97 disclosing receiving a command and data related to static printed content, and reciting “in step 304 identifies user selection of a printed content selection within the printed content item based on physical action user input.”. Figs. 12A-12D showing a user selecting a printed content located in a real world within a field of the display device 2.)
recognize the object located in the real world within field of view of the second electronic device based on received command and data; (¶97 reciting “The object recognition engine 192 may recognize an object as an item of printed material, e.g. a book or periodical or simply a sheet of paper, in a field of view of a see-through, mixed reality, display device, and the dynamic printed material application 202 is notified of the object recognition by the operating system 190. In step 302, the dynamic printed material application 202 identifies the printed content item and in step 304 identifies user selection of a printed content selection within the printed content item based on physical action user input.”)
determine a context related to the recognized object; (¶98 reciting “In step 306, the dynamic printed material application 202 determines a task for the printed content selection based on physical action user input”)
create an augmented reality (AR) content based on the determined context and the data; and 
render the created AR content for display on the display.
(¶98 reciting “in step 308, performs the task. Virtual data related to the printed content selection is displayed in accordance with the task in step 310.” IN addition, Fig. 14 and ¶146-149 disclosing an example that creates an AR content based on user input and displayed the created AR content.)
Small discloses a first electronic such as a pen, and recites “Device 800 may also have input device(s) 814 such as keyboard, mouse, pen” (¶158).
However, Small does not explicitly disclose establish a communication link with a first electronic device via the communication module; 
Nigam teaches to establish a communication link between an input device with another devices via a communication module, and recites “the electronic device 1300 may receive a user input from an external device (for example, a computer or a server) connected to the electronic device 1300 using the communication module 1320. ” (¶246) In addition, Figs. 12-13 and ¶245, 246 disclose a digital pen 1354 that corresponds to an external device.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Small) to establish a communication link with an input device (such as a digital pen) corresponding to a first electronic device via the communication module (taught by Nigam). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Small in view of Nigam does not explicitly disclose to receive a command and data related to an object from the first electronic device via communication module.
It is well known in the art that a digital pen may send a command and data to another electronic device. In addition, Robinson teaches “Pens used in conjunction with tablet computing devices provide a natural and intuitive way for users to input precise shaping information into content creation applications. This holds true for applications running in virtual reality (VR) systems also.” (¶1). Fig. 1 shows an input system 102 including a pen 104 is communicating with a display device 118. ¶12 recites “The system 100 includes an input system 102, and a display system 118 communicatively coupled to the input system 102. The input system 102 includes a pen 104 and a tablet computing device 106. . .. The input system 102 is used by a user to input information for display on the display system 118.” Further, ¶18 teaches creating content using the pen 104, and recites “The tablet computing device 106 may detect the position of the pen 104 as it is touched at an active surface of the tablet computing device 106. The tablet computing device 106 may then relay information regarding the location of the pen 104 on the tablet computing device 106 to the display system 118 using sensing and wireless communications elements 105. As the user's hand moves the pen 104 on the tablet computing device 106, the visual representations 126 and 128 are correspondingly moved. Thus, the user may, in real time, create and see input created. This allows a user to manipulate the 3D visualization 122 and the 3D objects created therein to create or augment the 3D objects.” Thus, Robinson teaches to receive a command and data from a digital pen.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Small in view of Nigam) to receive a command and data from a digital pen (taught by Robinson). The suggestions/motivations would have been that “Pens used in conjunction with tablet computing devices provide a natural and intuitive way for users to input precise shaping information into content creation applications.” (¶1), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Small in view of Nigam and Robinson discloses The second electronic device of claim 11, wherein the processor is further configured to: 
lock the object to establish a session.
(Nigam, ¶84 disclosing recognizing a secondary person, and reciting “the event detecting unit 117 obtain an image of the secondary person from the sensor unit 116 and may perform a comparison of the image with pre-stored images to identify whether the secondary person is a ‘known person’ or ‘unknown person’. When the secondary person is identified as ‘known person’ and the distance is equal to 2.5 meters, the rendering unit 118 may present a first type of information on the display unit 106. ”)

Regarding Claim 13, Small in view of Nigam and Robinson discloses The second electronic device of claim 12, wherein to lock the object to establish the session, the processor is further configured to: 
lock the object upon receiving the command and data related to the object from the first electronic device. (Nigam, ¶84 disclosing tagging a secondary person, and reciting “the event detecting unit 117 obtain an image of the secondary person from the sensor unit 116 and may perform a comparison of the image with pre-stored images to identify whether the secondary person is a ‘known person’ or ‘unknown person’. When the secondary person is identified as ‘known person’ and the distance is equal to 2.5 meters, the rendering unit 118 may present a first type of information on the display unit 106. ”)


Regarding Claim 17, Small in view of Nigam and Robinson discloses The second electronic device of claim 11, wherein the data is generated based on movement of the first electronic device in three-dimensional (3D) space relative to the object. (Nigam, ¶62 reciting “In one implementation, the event is movement of the VR device 101. In one example, the VR user while wearing the VR device is by moving his head to look down on table to see a plate of fruits. Such movement of head results in movement of the VR device.”)

Regarding Claim 18, Small in view of Nigam and Robinson discloses The second electronic device of claim 11, wherein the processor is further configured to: 
authenticate a content recipient; 
authenticate at least one condition set by a content creator for delivery of a content created by the content creator;
notify, by the second electronic device to the content recipient, creation of the content by the content creator upon successful authentication of the at least one condition; 
retrieve the created content; and 
render, for the content recipient, the created content.
(Nigam, ¶184 disclosing authenticating a secondary user 604, and presenting different content accordingly, and reciting “the sensor unit 116 may capture an image of the secondary user 604. As such, the event detecting unit 117 may perform a comparison of the image with pre-stored images to identify the secondary user 604 is a ‘known person’ or ‘unknown person’. When the secondary user 604 is identified as an ‘unknown person’ and is within 5 meters distance, the rendering unit 118 presents a text notification 605 indicating the secondary person 604 is approaching, as illustrated in FIG. 6C. However, when the secondary user 604 is identified as a ‘known person’ and is within the 5 meters distance, the rendering unit 118 presents a real time video 606 of the secondary user 604, as illustrated in FIG. 6D.” Identifying a secondary person is a known or unknown person can be regarded as authenticating a content recipient as well. If the content recipient is authenticated as a known person to the secondary person, the video is presented as shown in Fig. 6D; otherwise, the text notification is shown as in Fig. 6C.)

Regarding Claim 19, Small in view of Nigam and Robinson discloses The second electronic device of claim 18, wherein the at least one condition includes at least one of location of the object, physical conditions of the object , or confirming a presence of other real world objects in a vicinity of the object. (Nigam, ¶184 disclosing the at least one condition being a location of the secondary person, and reciting “the event detecting unit 117 may perform a comparison of the image with pre-stored images to identify the secondary user 604 is a ‘known person’ or ‘unknown person’. When the secondary user 604 is identified as an ‘unknown person’ and is within 5 meters distance, the rendering unit 118 presents a text notification 605 indicating the secondary person 604 is approaching, as illustrated in FIG. 6C. However, when the secondary user 604 is identified as a ‘known person’ and is within the 5 meters distance, the rendering unit 118 presents a real time video 606 of the secondary user 604, as illustrated in FIG. 6D.”)

Regarding Claim 20, Small in view of Nigam and Robinson discloses The second electronic device of claim 11, wherein: 
the first electronic device includes a stylus or a pen (Nigam, ¶245 reciting “The input device 1350 may include a touch panel 1352, a (digital) pen sensor 1354”. Robinson, ¶1 reciting “Pens used in conjunction with tablet computing devices provide a natural and intuitive way for users to input precise shaping information into content creation applications. This holds true for applications running in virtual reality (VR) systems also.”).

Claim 1, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 3, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 7, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 8, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 9, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 10, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Claims 4-6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Nigam and Robinson et al., and further in view of Cabanier et al. (US 20180330548 A1).

Regarding Claim 14, Small in view of Nigam and Robinson discloses The second electronic device of claim 11, wherein the processor is further configured to: 
capture at least one parameter selected from a global context, a local context, and one or more other objects located in the real world within the field of view of the second electronic device when recognizing the object; (Nigam, ¶84 disclosing identifying a secondary person based on an image, and reciting “the event detecting unit 117 obtain an image of the secondary person from the sensor unit 116 and may perform a comparison of the image with pre-stored images to identify whether the secondary person is a ‘known person’ or ‘unknown person’. When the secondary person is identified as ‘known person’ and the distance is equal to 2.5 meters, the rendering unit 118 may present a first type of information on the display unit 106. ”)
identify a profile of a content creator; (Nigam, ¶156 disclosing each user having a profile, and reciting “the event detection unit 117 enables multiple users to create/select rules according to interests of the multiple users using the VR device 101. Thus, multiple VR users can create/select customised group of rules for themselves to process only those event(s) that match their interests. Each such customised group of rules can be saved as a profile of the corresponding user in the memory 104.” Further, ¶158 reciting “when the rules are saved as profiles for multiple users, the event detection unit 117 fetches a profile of a user currently using the VR device 101 from the memory 104 and processes the captured event in accordance with the rules saved in the profile.”)
identify the context of the object based on combination of the command, the data, the at least one captured parameter and the identified profile of the content creator; (Nigam, ¶212 disclosing determining a context based on the captured event, i.e. an input, and the user profile, and reciting “Upon capturing the event, the event detection unit 117 fetches profile from the memory 104 and determines if the event or at least a parameter associated with the event satisfies the rule(s) saved in the fetched profile.”)
However, Small in view of Nigam and Robinson does not explicitly disclose to
render an action list and a menu for creating the content based on the identified context; 
analyze the rendered action list and the menu; and 
build the context based on the analyzed rendered action list, menu and the identified context.
Cabanier teaches “Digital content interaction and navigation techniques and systems in virtual and augmented reality” (ABS). Fig. 3 shows a menu for crating the content 304 is displayed on a user interface. Further, ¶45 recites “As shown in FIG. 3, a user interface 302 is shown that is viewable using the display device 118 as part of an augmented or virtual reality by the computing device 102 of FIG. 1. The illustrated user interface 302 is configured to create a digital image 304 and includes representations of tools 306 selectable by the user 110 to do so.” As shown in Fig. 3, interface 306 shows a list and a menu for creating a context that is used to create the content as taught in ¶45.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Small in view of Nigam and Robinson) to render a list and a menu for creating the content, and to build the context based on the list menu (taught by Cabanier) and the identified context (taught by Nigam). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 15, Small in view of Nigam, Robinson and Cabanier discloses The second electronic device of claim 14, wherein: 
the global context includes data belonging to the content creator stored on a server, (Nigam, ¶156 disclosing each user having a profile, and reciting “the event detection unit 117 enables multiple users to create/select rules according to interests of the multiple users using the VR device 101. Thus, multiple VR users can create/select customised group of rules for themselves to process only those event(s) that match their interests. Each such customised group of rules can be saved as a profile of the corresponding user in the memory 104.” Further, ¶158 reciting “when the rules are saved as profiles for multiple users, the event detection unit 117 fetches a profile of a user currently using the VR device 101 from the memory 104 and processes the captured event in accordance with the rules saved in the profile.” Although Nigam does not explicitly disclose the profile is stored on a server, ¶48 reciting “according to various embodiments of the present invention, another electronic device, or a plurality of electronic devices, such as the external electronic device 113 and the server 114, may perform some or all of the operations performed by the VR device 101. In one example, when the VR device 101 performs some functions or services automatically or by request, the VR device 101 may request the external electronic device 113 and the server 114 to perform at least some of the functions related to the functions or services, in addition to or instead of performing the functions or services by itself.” Thus It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to store the profile on a server. The suggestions/motivations would have been a Simple substitution of one known element for another to obtain predictable results.) and 
the local context is selected from one or more of, date and time of recognizing the object, geolocation of the object and physical conditions of the object . (Nigam, ¶65 reciting “ the sensor unit 116 comprises . . . location/position detection sensor” Further, ¶118 reciting “Further, in one implementation, the presentation of information can include determination of a display area and/or a display position. Accordingly, in one such implementation, the rendering unit 118 determines a direction of the event thus captured. Based on the determined direction, the rendering unit 118 determines a position on the VR enabled display unit 106. The rendering unit 118 then selects a display area on the VR enabled display unit 106 based on the determined position. Upon determining the display area, the rendering unit 118 presents the information at the selected display area on the VR enabled display unit 106.”)

Regarding Claim 16, Small in view of Nigam, Robinson and Cabanier discloses The second electronic device of claim 14, wherein the processor is further configured to: 
generate a subsequent context-aware action list and a subsequent context-aware menu, based on the built context and the data; and 
render the subsequent context-aware action-list and the subsequent context-aware menu for creating the content.
(Cabanier, ABS reciting “Digital content interaction and navigation techniques and systems in virtual and augmented reality” (ABS). Fig. 3 showing a menu for crating the content 304 is displayed on a user interface. Further, ¶45 recites “As shown in FIG. 3, a user interface 302 is shown that is viewable using the display device 118 as part of an augmented or virtual reality by the computing device 102 of FIG. 1. The illustrated user interface 302 is configured to create a digital image 304 and includes representations of tools 306 selectable by the user 110 to do so.” As shown in Fig. 3, interface 306 shows a list and a menu for creating a context that is used to create the content as taught in ¶45.)

Claim 4, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 5, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 6, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611